Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 October 2020 has been entered.
 
Applicant's arguments filed 2 October 2020 have been fully considered but they are not persuasive. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
As the limitations of canceled claim 18 have been incorporated into claim 12, claim 20 of the application has been amended as follows (additions indicated by underline, deletions by 
20. The method of claim 12, wherein the second component further comprises an outer lens cover adapted to be coupled to the inner lamp housing, with an edge of the outer lens cover disposed substantially adjacent to the outer edge of the body panel such that no portion of the outer lens cover is blocked from illumination by a light source within the inner lamp housing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11-14, 16, 19-24, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (JP2009-220700).

With regard to claim 1,
Watanabe et al. disclose in at least the figures a vehicle structure assembly, comprising: a first component (1) comprising a hem structure (12) defining an internal space disposed along an outer edge thereof, wherein the hem structure comprises a 180-degree bend formed in the outer edge of the first component (see figure 3), and wherein the first component (1) comprises a body panel of a vehicle (roof panel, paragraph 12) and a second component (3) comprising one of an outer edge (7) and a corresponding hem structure defining a corresponding internal space, wherein the corresponding hem structure comprises a 180- degree bend formed in the outer edge of the second component, wherein the one of the outer edge and the corresponding hem structure defining the corresponding internal space of the second component is adapted to securely engage the hem structure defining the internal space of the first component (7 at 6), thereby joining the second component to the first component, and wherein the second component (3) comprises one of a rear lamp assembly (H) housing (opening 4 formed by component 3 houses rear lamp assembly H, paragraph 15) and a fender assembly of the vehicle.


Watanabe et al. disclose the vehicle structure assembly of claim 1, wherein the first component comprises a planar body portion (1) and the hem structure comprises a retaining arm or flap structure (6) disposed substantially parallel to the planar body portion, wherein the retaining arm or flap structure and the planar body portion are integrally formed and collectively define the internal space (see figures).  

With regard to claim 3,
Watanabe et al. disclose the vehicle structure assembly of claim 1, wherein the second component comprises a planar body portion (7) and the corresponding hem structure comprises a retaining arm or flap structure disposed substantially parallel to the planar body portion, wherein the retaining arm or flap structure and the planar body portion are integrally formed and collectively define the corresponding internal space (Watanabe et al. disclose outer edge).  

With regard to claim 5,
Watanabe et al. disclose a rear lamp assembly for a vehicle, comprising: a body panel (1) comprising a hem structure (12) defining an internal space disposed along an outer edge thereof, wherein the hem structure comprises a 180-degree bend formed in the outer edge of the first component (see figure 3) and an inner lamp housing (3, H) comprising one of an outer edge (7) and a corresponding hem structure defining a corresponding internal space, wherein the corresponding hem structure comprises a 180-degree bend formed in the outer edge of the second component, wherein the one of the outer edge and the corresponding hem structure defining the corresponding internal space of the inner lamp housing is adapted to securely engage the hem structure defining the internal space of the body panel (7 at 6), thereby joining the inner lamp housing to the body panel, and an outer lens cover (21) adapted to be coupled to the inner lamp housing (3,H), with an edge of the outer lens cover disposed substantially 

With regard to claim 6,
Watanabe et al. disclose the rear lamp assembly of claim 5, wherein the body panel comprises a planar body portion (1) and the hem structure comprises a retaining arm or flap structure (6) disposed substantially parallel to the planar body portion, wherein the retaining arm or flap structure and the planar body portion are integrally formed and collectively define the internal space.  

With regard to claim 7,
Watanabe et al. disclose the rear lamp assembly of claim 5, wherein the inner lamp housing comprises a planar body portion (7) and the corresponding hem structure comprises a retaining arm or flap structure disposed substantially parallel to the planar body portion, wherein the retaining arm or flap structure and the planar body portion are integrally formed and collectively define the corresponding internal space (Watanabe et al. disclose outer edge).  

With regard to claim 8,
Watanabe et al. disclose the rear lamp assembly of claim 5, wherein the inner lamp housing is adapted to be disposed substantially adjacent to an interior surface of the body panel (see figures).  

With regard to claim 9,
Watanabe et al. disclose the rear lamp assembly of claim 5, wherein the inner lamp housing comprises: an outer trim piece (3) comprising the one of the outer edge (7) and the 

With regard to claim 11,
Watanabe et al. disclose the rear lamp assembly of claim 5, wherein no portion of the outer lens cover is blocked from illumination by a light source disposed within the inner lamp housing (see figures).  

With regard to claim 12,
Watanabe et al. disclose a method of joining vehicle body structures, comprising: forming a hem structure (12) defining an internal space along an outer edge of a first component (1), wherein the hem structure comprises a 180-degree bend formed in the outer edge of the first component (see figure 3; and securely engaging one of an outer edge (7) and a corresponding hem structure defining a corresponding internal space of a second component (3) with the hem structure defining the internal space of the first component, wherein the corresponding hem structure comprises a 180-degree bend formed in the outer edge of the second component, wherein the first component (1) comprises a body panel of the vehicle (roof panel, paragraph 12), and wherein the second component comprises one of an inner lamp (H) housing (opening 4 formed by component 3 houses rear lamp assembly H, paragraph 15) and a fender assembly of the vehicle.  

With regard to claim 13,
Watanabe et al. disclose the method of claim 12, wherein the first component comprises a planar body portion (1) and the hem structure comprises a retaining arm or flap structure (6) disposed substantially parallel to the planar body portion, wherein the retaining arm or flap 

With regard to claim 14,
Watanabe et al. disclose the method of claim 12, wherein the second component comprises a planar body portion (7) and the corresponding hem structure comprises a retaining arm or flap structure disposed substantially parallel to the planar body portion, wherein the retaining arm or flap structure and the planar body portion are integrally formed and collectively define the corresponding internal space (Watanabe et al. disclose outer edge).  

With regard to claim 16,
Watanabe et al. disclose the method of claim 12, wherein forming the hem structure defining the internal space along an outer edge of the first component comprises bending the outer edge (2) of the first component to form a retaining arm or flap structure (6) disposed substantially parallel to a planar body portion of the first component.  

With regard to claim 19,
Watanabe et al. disclose the method of claim 12, wherein the inner lamp housing comprises: an outer trim piece (3) comprising the one of the outer edge (7) and the corresponding hem structure defining the corresponding internal space; and an inner body piece (H) adapted to be coupled to the outer trim piece.  

With regard to claim 20,
Watanabe et al. disclose the method of claim 18, wherein the second component further comprises an outer lens cover (42) adapted to be coupled to the inner lamp housing, with an edge of the outer lens cover disposed substantially adjacent to the outer edge of the body panel 

With regard to claim 21,
Watanabe et al. disclose a lamp assembly for a vehicle, comprising:  -15-Attorney Docket No.: P2589US00PATENT an inner lamp housing (3) of a rear lamp assembly (H) comprising one of an outer edge (7) and a hem structure defining an internal space, wherein the hem structure comprises a 180-degree bend formed in the outer edge of the inner lamp housing (see figure 3), wherein the one of the outer edge and the hem structure defining the internal space of the inner lamp housing is adapted to securely engage a corresponding hem structure (12) defining a corresponding internal space of a body panel (1) of the vehicle, wherein the corresponding hem structure comprises a 180-degree bend formed in the outer edge of the body panel thereby joining the inner lamp housing to the body panel (via 7 at 6); and an outer lens cover (21) adapted to be coupled to the inner lamp housing (3), with an edge of the outer lens cover (21) disposed substantially adjacent to the 180-degree bend formed in the outer edge of the body panel (1) and a portion of the outer lens covering (21) being flush with an outer surface (2) of the body panel (see figure 3) .  

With regard to claim 22,
Watanabe et al. disclose the lamp assembly of claim 21, wherein the inner lamp housing is adapted to be disposed substantially adjacent to an interior surface of the body panel (see figures).  

With regard to claim 23,
Watanabe et al. disclose the lamp assembly of claim 21, wherein the inner lamp housing comprises: an outer trim piece (3) comprising the one of the outer edge (7) and the hem 

With regard to claim 24,
Watanabe et al. disclose the lamp assembly of claim 21, wherein no portion of the outer lens cover is blocked from illumination by a light source disposed within the inner lamp housing (see figures).


With regard to claim 26,
Watanabe et al. disclose the vehicle structure assembly of claim 1, wherein the hem structure formed in the outer edge of the second component defines an internal space with a uniform width adjacent to the 180-degree bend formed in the outer edge of the second component (as Watanabe et al. disclose an outer edge).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 15, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (as above), in view of Song (USPN 2012/0202013).

With regard to claims 4,10,15,


With regard to claim 25,
Watanabe et al. disclose the vehicle structure assembly of claim 1. While Watanabe et al. do not disclose wherein the hem structure formed in the outer edge of the first component defines an internal space with a uniform width adjacent to the 180-degree bend formed in the outer edge of the first component, Song does disclose such a configuration (see figure 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Song into the assembly of Watanabe et al. in order to provide a sleeker construction.

Response to Arguments
	While the applicant argues that Watanabe et al. do not disclose the housing of the rear lamp assembly to be hemmed to the body panel, the examiner asserts that stiffener 3 forming opening 4 therein houses rear lamp assembly H and is described as such in paragraph 15. Additionally, while the applicant argues that the lens is not disclosed as being coupled to the housing or flush with an outer surface of the body panel, the examiner maintains that lens 21 is coupled to housing 3 (see figure 3) and that lens 21 is flush with outer surface 2 of the body panel 1 (see figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879